UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6528



JERVON R. CLARK,

                                              Plaintiff - Appellant,

          versus


ANGELA NEASMAN, Captain,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:04-cv-02459-RBH)


Submitted: August 24, 2006                 Decided: August 30, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jervon R. Clark, Appellant Pro Se.  Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jervon   R.   Clark   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.              See Clark v.

Neasman, No. 3:04-cv-02459-RBH (D.S.C. filed March 9, 2006; entered

March 10, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -